Exhibit 10.3

 

GSI COMMERCE, INC.

 

1996 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD

 

Name:

 

Address:

 

Date:

 

1. Grant of Award. You are hereby granted a restricted stock award, effective as
of the date hereof, to purchase                      shares (the “Restricted
Stock”) of Common Stock, par value $.01 per share (“Common Stock”), of GSI
COMMERCE, INC. (the “Company”) at a purchase price of $.01 per share pursuant to
the Company’s 1996 Equity Incentive Plan (the “Plan”).

 

2. Shareholder Status. You shall have no rights with respect to this Award
unless you accept this Award by written instrument delivered or mailed to the
Company accompanied by payment in full of the specified purchase price of the
shares covered by this Award. Payment may be by certified or bank check or other
instrument acceptable to the Board. Subject to any terms and conditions imposed
by the Plan, upon the occurrence of all of the conditions set forth in the
immediately preceding sentence, you will have all the rights of a stockholder
with respect to such stock, including voting and dividend rights, subject to the
restrictions described in Section 3 below. Unless the Board otherwise
determines, certificates evidencing shares of Restricted Stock will remain in
the possession of the Company until such shares are free of all restrictions
under the Plan.

 

3. Forfeiture of Restricted Stock. Except as otherwise specifically provided by
the Plan, none of the shares of the Restricted Stock subject to this Award may
be transferred, sold, assigned, exchanged, pledged, gifted or otherwise disposed
of. These restrictions on transfer will lapse on the dates and with respect to
the number of shares of Common Stock set forth below, unless you suffer a Status
Change (as defined in the Plan) for any reason prior to the date on which the
restrictions are scheduled to lapse. If you suffer a Status Change (as defined
in the Plan) for any reason, all shares of Restricted Stock then held by you
must be offered for sale to the Company at the price you paid for such shares.
Upon the lapse of the restrictions with respect to a specified number of shares,
those shares will become unrestricted (“Unrestricted Stock”).

 

Date on Which Restrictions Lapse

--------------------------------------------------------------------------------

 

Cumulative Percentage of Aggregate

Number of Shares Covered by Award

as to Which Restrictions Lapse

--------------------------------------------------------------------------------

    %     %     %     %

 

 



--------------------------------------------------------------------------------

The Board may at any time accelerate the time at which the restrictions on all
or any part of the Restricted Stock will lapse.

 

4. Tax Matters. If you make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), with respect to Restricted Stock,
you must deliver to the Company, within 10 days of the filing of such election
with the Internal Revenue Service, a copy of such election. You hereby
acknowledge that you fully recognize and understand the Federal, state and local
income tax consequences of the receipt of the Restricted Stock by you, and
forfeiture of the Restricted Stock as provided in Section 3 above, and any
subsequent sale by you of the Restricted Stock, including the consequences of
making (or not making) a timely election under Section 83(b) of the Code with
respect to the Restricted Stock. In addition, you fully understand that, at the
time that you realize any gross income taxable as compensation in respect of the
Restricted Stock, the Company will be required to withhold Federal, state and
local taxes on the full amount of the compensation income realized by you.
Accordingly, at or prior to the time that you realize any compensation income in
respect to the Restricted Stock, you hereby agree to provide the Company with
cash funds equal to the total Federal, state and local taxes required to be
withheld by the Company in respect of such compensation income, or make other
arrangements satisfactory to the Company regarding such payment. It is
understood that all matters with respect to the total amount of taxes to be
withheld in respect of such compensation income shall be determined by the
Company in its sole discretion.

 

5. Conditions to Delivery of Unrestricted Stock. Notwithstanding any other
provision of the Plan or this Award, the Company will not be obligated to
deliver any shares of Common Stock pursuant to this Award (i) until all
conditions to this award have been satisfied, (ii) until, in the opinion of
counsel to the Company, all applicable Federal and state laws and regulations
have been complied with, (iii) if the outstanding Common Stock is at the time
listed on any stock exchange or included for quotation on an inter-dealer
system, until the shares to be delivered have been listed or included or
authorized to be listed or included on such exchange or system upon official
notice of notice of issuance, (iv) if it might cause the Company to issue or
sell more shares of Common Stock than the Company is then legally entitled to
issue or sell, and (v) until all other legal matters in connection with the
issuance and delivery of such shares have been approved by counsel to the
Company. If the sale of Common Stock has not been registered under the
Securities Act of 1933, as amended (the “Act”), the Company may require, as a
condition to exercise of this Award, such representations or agreements as
counsel to the Company may consider appropriate to avoid violation of such Act
and may require that the certificates evidencing such Common Stock bear an
appropriate legend restricting transfer. If this Award is exercised by your
legal or personal representative, the Company will be under no obligation to
deliver Common Stock pursuant to such exercise until the Company is satisfied as
to the authority of such representative.



--------------------------------------------------------------------------------

6. Transferability of Award. Neither this Award nor any of your rights under
this Award or under the Plan may be assigned or transferred in any manner other
than by will or under the laws of descent and distribution, except that this
provision will not prohibit you from transferring shares of Unrestricted Stock.
This Award may be exercised only by you. The foregoing will not, however,
restrict the ability of your heirs, estate, beneficiaries, or personal or legal
representatives to enforce the terms of the Plan with respect to this Award.

 

 

7. Miscellaneous. This Award is subject to the terms of the Plan in effect on
the date this award is granted, which terms are hereby incorporated herein by
reference and made a part hereof. In the event of any conflict between the terms
of this Award and the terms of the plan in effect on the date of this Award, the
terms of the Plan will govern. This Award constitutes the entire understanding
between the Company and you with respect to the subject matter hereof, and no
amendment, modification or waiver of this Award, in whole or in part, will be
binding upon the Company unless in writing and signed by the Company. This Award
and the performances of the parties hereunder will be construed in accordance
with and governed by the laws of the State of Delaware.

 

Please sign the copy of this Award and return it to the Company, thereby
indicating your understanding of and agreement with its terms and conditions.

 

GSI COMMERCE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

I hereby acknowledge receipt of a copy of the foregoing Award and having read it
hereby signify my understanding of, and my agreement with, its terms and
condition.

 

 

--------------------------------------------------------------------------------

(Signature)

 

 

--------------------------------------------------------------------------------

(Print Name)